Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al.(2009/0246258).
Shukla et al. discloses anti-microbial and odor absorbing textile articles that include crosslinked polyurethane binders, constituting thermoset polymers to the degrees defined by applicants’ claims, and polyethyleneimine derivatives (see abstract, paragraphs [0021]-[0025] & [0033]-[0039], and Examples).
	Shukla et al. differs from applicants’ claims in that its polyethyleneimine derivatives do not require the functional group substitutions as claimed. However, Shukla et al. does allow for R-groups in overlap with the functional groups associated with feature (b) i. of the claims, and (A.) alkyleneoxide and (B.) halogen bonded caps corresponding to features (A.)  (c) i. [claims 12 and 15-20] and the polyalkyleneoxy chain features of claims 4-6 and (B.) features (b) ii. & (c) ii. of the claims, respectively 
205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Accordingly, providing blends of ethyleneimine derivatives provided for by Shukla et al. would have been obvious as well for the purpose of forming acceptably formed anti-odor and anti-microbial articles in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  As to claims 8 and 17, though only methyl bromide is exemplified, substitution of the functionally equivalent methyl chloride would have been routine to the ordinary practitioner in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-18 of copending Application No. 16/590,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed towards articles including textile substrate material inclusive of polymeric resins, which by the nature and make-up of textile materials are thermoset, and arrangements of polyethyleneimine compound(s) as claimed such that the copending articles differ in compositional make-up in manner which would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Allowable Subject Matter
Claims 2, 3, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art is insufficient in its teaching or fair suggestion of the inclusion of the ethyleneimines of the instant concern in thermoset foams as required by claims 2,3,13 and 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bordere et al., Grubbs et al., Hoenig et al., Huang et al. and Bilyk et al. are cited for their disclosures of relevant inclusions of ethyleneimines in preparations in the art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765